DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/18/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. No new Information Disclosure statement has been submitted.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections – pre-AIA  35 USC § 112-NEW MATTER
4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 31-34 and 37-44 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 31-34 and 37-44 do not comply with the written description requirement and introduce new matter into the patent application.  Support was not found for wherein the  “T4 and T3 is from 0.04 weight percent to 3.0  wt %”. Applicants point to the Tables of the Examples for support in the amount of active T3+T4 being from .04-3 wt % based on the microparticle (see remarks first page). It is noted that the instant specification does not disclose any range of amounts of these active ingredients. The Example discloses a low and a high point however, these Examples do not clearly disclose .04wt % to 3 wt % of the first microparticulate Claim 31-34, 37-44  has rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 44 have been amended to recite the T3 and T4 thyroid hormones are bound to an ion exchange resin “under conditions that prevent polymorphism” in the crystalline structure but it is not clear what said conditions are. The instant specification does not disclose this as it merely states that at least one of the hormones and the ion exchange resin prevents polymorphism in the crystalline structure of the bound hormone (para 0008 and 0045). In another aspect, at least one of the thyroid hormones is T3 or T4, and ion exchange resin prevents polymorphism in the crystalline structure of the bound hormone (para 0010). In one specific embodiment, the two or more thyroid hormones are T4 and/or T3 attached to an ion exchange resin that prevents polymorphism in the crystalline structure.  The recitation of “conditions that prevent polymorphism” is not supported by the specification because the specification does not disclose what these conditions would be. 
.

Claim Rejections – pre-AIA  35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-34 and 37-44  has rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 44 have been amended to recite the T3 and T4 thyroid hormones are bound to an ion exchange resin “under conditions that prevent polymorphism” in the crystalline structure but it is not clear what said conditions are. The instant specification does not disclose this as it merely states that at least one of the hormones and the ion exchange resin prevents polymorphism in the crystalline structure of the bound hormone (para 0008 and 0045). In another aspect, at least one of the thyroid hormones is T3 or T4, and ion exchange resin prevents polymorphism in the crystalline structure of the bound hormone (para 0010). In one specific embodiment, the two or more thyroid hormones are T4 and/or T3 attached to an ion exchange resin that prevents polymorphism in the crystalline structure. The Examiner interprets the use of the ion exchange resin and the drug bound to prevent polymorphism in the crystalline structure of the bound hormone and since these same resins are taught in Hirsh where the homolytic (i.e. T3/T4) can be bound. The dependent claims do not cure the deficiencies of independent claim 31. 

Claim Rejections - 35 USC § 112-Written Description 
6.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 and 37-44 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims recite T3 and T4 thyroid hormones are bound to an ion exchange resin under conditions to prevent polymorphism in the crystalline structure of the T3 and T4 thyroid hormones. 
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards to ion exchange resins and drug binding. MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
The specification teaches “in another aspect, at least one of the thyroid hormones is T4 or T3, and the ion exchange resin prevents polymorphism in the crystalline structure of the bound hormone” (para 0008),  “in another aspect, at least one of the thyroid hormones is T4 or T3, and ion exchange resin prevents polymorphism in the crystalline structure of the bound hormone” (para 0010) and “in one specific embodiment, the two or more thyroid hormones are T4 and/or T3 attached to an ion exchange resin that prevents polymorphism in the crystalline structure” (para 0045).
Neither the specification nor the art indicate a relationship between the structure (i.e., conditions) and function (polymorphism).  There is no guidance as to what  conditions are used to prevent polymorphism. For these reasons, the pending claims lack a written description.
(3) Physical and/or chemical properties and (4) Functional characteristics:

The physical and/or chemical properties of the composition that provide for all the functional properties claimed are not determinable because no specific components to the composition are disclosed.  It is not disclosed as to what conditions are used to prevent polymorphism in the crystalline structure of the T3 and/or T4 thyroid hormones.
(5) Method of making the claimed invention:

  Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. The specification does not provide sufficient descriptive support for the conditions embraced by the claims and what conditions would give the functional properties.   Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. The claims recite under conditions and it is not clear what conditions  in order to obtain the properties of polymorphism. Applicants do not have written descriptive support of any and all conditions to prevent polymorphism.
There is no nexus between what the conditions are to obtain the specific properties (preventing polymorphism) as claimed.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

CLAIM REJECTIONS - 35 USC §103
7.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32, 34, 37-41 and 43-44 are  rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 20050181050) in view of Hall et al. (US Patent 8,883,213), Olon et al. (US 2004/0152783), ), Chen et al. (US Patent 5,225,204) Drake et al. (US 20050191247), Franz et al. (US 2003/0165564), Di Martino et al. (7,691,411), Moncrief et al. (US 2007/0099841)  and Pilgaonkar et al. (US 2017/0128379).
Hirsch et al. (US 20050181050) (hereinafter Hirsch et al.) disclose multiparticulate modified release formulations made by complexing a drug with an ion-exchange resin in the form of small particles  and the composition may be formulated into chewable tablets (abstract and para 0086). Multiple drugs may be simultaneously administered in the same dosage form. Acidic or basic drugs may be administered either as complexes with ion-exchange resins or as unbound compounds within the final formulation. These formulations may include, depending on the preparation, additional quantities of the same drug not absorbed to the resin, for example for achieving immediate release (para 0095). Delayed release coated particles can be administered simultaneously with an immediate release dose of the drug. Such a combination produces the modified release profile referred to as “pulsatile release”. By “pulsatile” is meant that drug doses are released at spaced apart intervals of time. Generally, upon ingestion of the dosage form, release of the initial dose is substantially immediate, i.e., the first drug release “pulse” occurs within about one hour of ingestion. This initial pulse is followed by a first time interval (lag time) during which very little or no drug is released from the dosage form, after which a second dose is then released. Optionally, a second pulse is followed by a second time interval (lag time) during which very little or no drug is released from the dosage form, after which a third dose is then released (para 0073). Example 1 discloses the uncoated (immediate) release resin complex and demonstrate that in 30 minutes (0.5 hr) , 47 % of drug is released (para 0107). After about 2 hours the pH was adjusted to 6.8 and greater than 10 % by weight of the composition is achieved (see Examples and Lots 2-5). Hirsch et al. disclose hormonolytics (para 0031) and disclose that any drug that bears an acidic or basic functional group, can be bound to a resin of opposite charge. (para 0032). Hirsch et al. disclose regularly shaped particles which substantially conform to geometric shapes such as spherical, elliptical, cylindrical and the like (para 0041). Hirsch et al. disclose carriers (para 0082 and 0083). Excipients may be included (para 0083 and 0090). Both acidic cationic exchange resins and basic anionic exchange resins are disclosed (para 0044-0045). The coatings can comprise hydroxypropyl methyl cellulose phthalate (para 0067).  The specification discloses that the binding of thyroid hormone to resin provides a geometric dilution to aid in the ease of manufacturing and increased consistency in dosing and thus may be interpreted as drug bound to ion resin which is met Hirsch et al.
The specification discloses that the binding of thyroid hormone to resin provides a geometric dilution to aid in the ease of manufacturing and increased consistency in dosing and thus may be interpreted as drug bound to ion resin which is met by Hirsch et al. Geometric dilution is a process that thoroughly mixes a small amount of drug with an appropriate amount of a diluent, an inert substance that thins or binds the drug. Hirsch et al. discloses the resulting slurry was “well mixed” and thus would be understood to be thoroughly mixed. Utilizing the process of geometric dilution in order to get a thoroughly mixed product is well known to those of ordinary skill in the art. It is clear from the disclosure of Hirsch that the formulations are intended to be well mixed. The Examiner has provided additional references to highlight that performing geometric dilution to get a thoroughly mixed product is well known and conventional in the art. For Example, Chen et al. (US Patent 5,225,204) disclose levothyroxine sodium (i.e., thyroid hormone) and that dry stabilization of levothyroxine sodium can also be affected by initially mixing it with a cellulose tableting agent using the geometric dilution technique which is well known to those skilled in the art. Thus, using geometric dilution for mixing thyroid hormones is well known in the art. Furthermore, Drake et al. (US 20050191247) (hereinafter Drake et al.) disclose geometric dilution is “a pharmaceutical term which is normally applied to the extemporaneous method of efficiently combining two unequal amounts of a powdered substance to form a homogenous mixture. The concept of geometric dilution centers on the successive addition and blending of equal quantities of material” (para 0080). A homogenous mixture by definition is a mixture that is really well mixed. Therefore, utilizing geometric dilution for forming homogenous (well-mixed) is well known to one of ordinary skill in the art and utilizing geometric dilution to form the stated well-mixed composition of Hirsch would have been prima facie obvious to one of ordinary skill in the art for the stated purpose of providing a homogenous well mixed mixture. 
Hirsch et al. disclose that multiple drugs may be simultaneously administered in the same dosage form (para 0099).Hirsch et al. disclose thyroid agents such as levothyroxide but does not mention “thyroid agents”.  
Hall et al. (US Patent 8,883,213) (hereinafter Hall et al.)  disclose drug loaded ion exchange resin particles (abstract) and  “a method of making a drug-resin compound by loading in solution one or more drugs onto one or more ion exchange resin particles to form a drug-loaded resin particle. The drug-loaded resin particle is separated from the solution and dried. The solution is recombined with the drug-loaded resin to add more drugs onto the drug-loaded resin particle. The drug-loaded resin particle is dried after recombining the drug-loaded resin particle with the solution”.  Examples of active agents for use include thyroid agents. Hall et al. discloses “the loading step generally includes loading one or more drugs in a solution onto one or more ion exchange resin particles to form a drug-loaded resin particle.” Hall et al. further teach that “by varying the amount of coating, and/or by blending coated drug-resin complex with uncoated drug-resin complex, and/or blending different coatings, it is possible to selectively modify the preparation's drug dissolution profile as desired.” It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to load two drugs in the ion-exchanges resins where the drug is thyroid agents. One would have been motivated to do so to form the desired drug-resin complex for the desired treatment. Hall et al. disclose that in general, the maximum concentration of bound drug may be in excess of about 60%; however, ranges between about 1% and about 50% are contemplated with the present invention (col. 9, lines 42-45). 
The instant specification discloses that at least one of the thyroid hormones T4 or T3 and the ion exchange resin prevents polymorphism in the crystalline structure of the bound hormone. In one specific embodiment, the two or more thyroid hormones are T4 and/or T3 attached to an ion exchange resin that prevents polymorphism in the crystalline structure (instant spec paras 0010 and 0045). Therefore, the prevention of the polymorphism occurs from the attachment to the ion exchange resin and since Hirsch et al. has the thyroid hormone bound to the ion exchange resin in the same manner then it would be expected to also prevent polymorphism. Pilgaonkar et al. (US 2017/0128379) (hereinafter Pilgaonkar et al.) discloses that ion-exchange drug-resin complexes have been used to formulate improved pharmaceutical products of acidic and basic drugs. Ion exchange resins used in pharmaceutical applications serve a variety of functions which include eliminating polymorphism  (para 0003). Therefore, it is known in the art that it is the present of the ion-exchange resin of which the drug is bound that prevents the polymorphism.

            Hirsch et al. does disclose a broad class of drugs may be used with the invention and includes hormonolytics and Levoxythroxine however does not disclose combination thyroid hormones and Hall et al. does not explicitly disclose liothyronine and levothyroxine.
Olon et al. (US 2004/0152783) hereinafter Olon et al.) disclose liothyronine and levothyroxine (claim 1). Olon et al. disclose combined forms of release that include immediate, pulse, extended, variable, controlled, sustained, delayed, long acting and combinations (para 0038). The ratio of T4:T3 is about 5:1 which overlaps with the instant claims. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include as the hormonolytics of Hirsch, the thyroid hormones liothyronine and levothyroxine in the controlled and modified release portions. One would have been motivated to do so  for the purpose of treating such conditions such as hypothyroidism or hyperthyroidism (claim 22 of Olon).
With regards to the limitation “in vivo fasted serum profile having a first peak and second peak of the one or more thyroid hormones, wherein the first peak occurs within 3 hours after ingestion of the composition and the second peak occurs after 3 hours after ingestion of the composition”, it is noted that the claim does not add additional structural features and is a measurement of the serum profile of the composition which occurs as a result of the structural features of the composition. It would be reasonable to expect that the properties would follow as the structural limitations have been met by the combined teachings.
Hirsh et al. does not explicitly disclose T3+T4 being present in each multiparticulate from .04 wt % to 3 wt % of the microparticulate. 
Hirsch et al. does recognize loading 34 % or less and 24 % or less which reads on any amount less than these. Moreover, Franz et al. (US 2003/0165564) (hereinafter Franz et al. disclose stable pharmaceutical composition that include levoxythroxine (T4) sodium and  liothyronine (T3) sodium (thyroid hormone drugs) (abstract and para 0030). The actives include levoxythroxine (T4) sodium and/or liothyronine sodium (par 0030). The amount of pharmaceutical active ingredient can vary as desired but preferably is in the range of about 0.000001 to about 10 weight % (para 0073). When the pharmaceutical is liothyronine sodium the preferred amount is about .000005 to 0.5 wt % (para 0075). When the pharmaceutically active moiety is levothyroxine sodium the preferred amount is from about .00005 to about 5 weight % *para 0074).
Franz discloses the sodium form however, Di Martino et al. (7,691,411) disclose pharmaceutical compositions for oral administration where thyroid hormones may be selected from T3, T4 or their sodium salts and mixtures thereof in concentrations ranging from .0001-1 % by weight (claim 16). Furthermore, the claims do not exclude sodium salt forms as they are drawn to comprising. 
	Franz et al. does not disclose multiparticulate controlled/extended release however, Moncrief et al. (US 2007/0099841) ( hereinafter Moncrief et al.) disclose thyroid hormone compositions and one of ordinary skill in the art would recognize a variety of structures, such as bead constructions and coatings, useful for achieving particular release profiles and that combined forms of release are known to persons of ordinary skill in the art (para 0153). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the amounts of T3 and T4 as in view of Franz and Di Martino et al., in the formulations of Hirsch as the hormonolytics of choice as Hirsch does not limit the amount of drug and one skilled in the art would know to incorporate the amount of drug for the desired treatment purpose.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

8.         Claims 31 and 33 are  rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 20050181050), Hall et al. (US Patent 8,883,213), Olon et al. (US 2004/0152783), Chen et al. (US Patent 5,225,204) Drake et al. (US 20050191247) Franz et al. (US 2003/0165564), Di Martino et al. (7,691,411) and  Moncrief et al. (US 2007/0099841) and Pilgaonkar et al. (US 2017/0128379) as applied to claims 31-32, 34, 37-41 and 43-44 above, and further in view of Mousa et al. (US 2009/0022806).
Hirsch et al. in view of Hall et al. and Olon et al. have been discussed supra and do not disclose  T4 or T3 N-Methyl, T4 or T3 N-Ethyl, T4 or T3 N-Triphenyl, T4 or T3 N-Propyl, T4 or T3 N-Isopropyl, T4 or T3 N-tertiary butyl, 3,5-dimethyl-4-(4′-hydroxy-3′-isopropylbenzyl)-phenoxy acetic acid (GC-1), or 3,5-diiodothyropropionic acid (DITPA), tetraiodothyroacetic acid (TETRAC), and triiodothyroacetic acid (TRIAC). 
Mousa et al. (US 2009/0022806) (hereinafter Mousa et al.) disclose examples of thyroid hormone analogs include triiodothyronine (T3), levothyroxine (T4), T4 or T3 N-Methyl, T4 or T3 N-Ethyl, T4 or T3 N-Triphenyl, T4 or T3 N-Propyl, T4 or T3 N-Isopropyl, T4 or T3 N-tertiary butyl, 3,5-dimethyl-4-(4′-hydroxy-3′-isopropylbenzyl)-phenoxy acetic acid (GC-1), or 3,5-diiodothyropropionic acid (DITPA), tetraiodothyroacetic acid (TETRAC), and triiodothyroacetic acid (TRIAC). The nanoparticles can be used to treat thyroid cancer and tetrac nanoparticles reduce the risk of hypothyroidism (para 0194). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known thyroid hormone for another with a reasonable expectation of success especially since Hirsch et al. disclose hormonolytic compounds may be used in the ion exchange resin compositions. Substitution of one known thyroid for another would yield predictable results to one of ordinary skill in the art.

9.         Claims 31 and 42 are  rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 20050181050), Hall et al. (US Patent 8,883,213), Olon et al. (US 2004/0152783), ), Chen et al. (US Patent 5,225,204), Drake et al. (US 20050191247), Franz et al. (US 2003/0165564), Di Martino et al. (7,691,411) and  Moncrief et al. (US 2007/0099841) Pilgaonkar et al. (US 2017/0128379) as applied to claims 31-32, 34, 37-41 and 43-44 above and further in view of  Krenning et al.  (US Patent 5,324,522).
Hirsch et al. in view of Hall et al. and Olon  et al. have been discussed supra. With regards to claim 42, it is noted that no specific direct amount of the drug is being claimed however,  Krenning et al.  (US Patent 5,324,522) (hereinafter Krenning et al.) disclose Example 1 disclose 0.78 mg combined hormones. Absent any evidence of criticality it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the desired dosage for the purpose of providing effective treatment such as treating hypothyroidism.

RESPONSE TO ARGUMENTS
10.	Applicants’ arguments have been fully considered and are not persuasive. 
Applicant argues that the claimed weight percent are clearly taught in the specification. The skilled artisan would understand that the components for the calculation in the Table are those above the line and could calculate the claimed weight percentages. 	Applicant points to the Tables of the Examples for support of the amounts of active T3 +T4 being from 0.4 wt % to 3.0 wt % based on the microparticle. Applicant argues that the PTO has done nothing more than to argue lack of literal support, which is not enough. Ranges found in the claims need not correspond exactly to those disclosed in the specification, the issue is whether one skilled in the art could derive the claimed ranges from the disclosure. The skilled artisan would understand that the components of the calculation in the Table are those above the line and could calculate the weight percentages. Applicant submits that it is possible the Examiner has misread Table 1 to suggest the table is read vertically, however the tables in the Specification as filed include a horizontal line. Applicant presents Table 1 which is reproduced below for convenience. Applicant argues that paragraph 0048 of the specification discloses that in another specific embodiment, the two or more thyroid hormones are T4 and T3, and are provided a ratio of T4:T3 from 1:1 to 20:1.

    PNG
    media_image1.png
    753
    890
    media_image1.png
    Greyscale

 

	Applicant further argue in the case of the 20:1 the calculations are as follows:


    PNG
    media_image2.png
    290
    614
    media_image2.png
    Greyscale

In the case of the 1:1 ratio, the calculations are as follows: 

    PNG
    media_image3.png
    308
    771
    media_image3.png
    Greyscale

In response, the Examiner respectfully submits that it is first noted that the Examiner did not misread Table 1 and that some of the calculations provided are incorrect. For Example, in Table 1, the second T4max should be (0.5mg /33.33 mg +0.5 mg) X 100=1.5 wt % rather than the recited 0.15 wt %. The corrected portions are bolded for convenience. The second T3max should recite (0.025mg /33.33mg +0.025mg) X 100=0.075 mg. The total would then be 1.5+ 0.075=1.575.  The same incorrect calculations were used in the second T4max and T3max to calculate the 20:1 ratio. 
	In the instant case no ranges were presented in the disclosure of the specification beyond the calculations used by the Examples. With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. In the instant case, there are no ranges that were described in the original specification and thus examples to two endpoints are not supportive of a range. 
See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). In the instant application, because Applicants calculation relies on weights from different compositions – the low and the high –in combination with ratios- calculated from one specific total of carrier (33.33 mg), the species identified by Applicant do not support the limitation of claim requiring a percentage of T3 and T4 relative to composition weight. 
In order to satisfy the written description requirement, there must be some indication that the inventors considered the genus to be part of their invention. Again, see Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1328 (Fed. Cir. 2000) (“Because the specification does not clearly disclose to the skilled artisan that the inventors of the [patent at issue] considered the Cmax/C24 ratio to be part of their invention, it is immaterial what range for the Cmax/C24 ratio can be gleaned from the examples when read in light of the claims.”). In the instant application, Applicant did not identify any teaching in their specification that would reasonably convey to the skilled artisan that the inventors considered the weight percent  to be part of their invention. As mentioned, there are no percent ranges that were described in the original specification.
The Examiner respectfully submits that the Examples were not clearly explained in the specification. It is not clear why Applicant is calculating low amount mg of T4 and T3 with the high amount of the Duolite (33.33) carrier instead of the low amount (0.0065). Mixing and matching the low and high mg dosage of the drug with the low and high dosage of the exchange resin was not clearly articulated by the disclosure. Assuming arguendo, there is support for the range, Applicant does not have basis for drug formulations beyond the total amount of carrier used for the calculation (33.333 mg). The formula recited to achieve the calculations is clear, however, what is unclear still remains how the Example is showing of a dual release multiparticulate. The Examiner does not see the first and second portions in this Example as it is based on just the one Duolite carrier. The Examiner further notes that it is not clear where the T3 max of 0.025 mg appears in the specification. The Examiner assumes Applicant picked a random number between 0.01300 mg and 0.500 mg. The Examiner disagrees that there is clear support for these values as one has too much to pick and choose in matching the low mg amount with the high mg amount of the T3 and T4 drug with low and high amounts for the carrier and then picking and choosing a ratio. Additionally, the Examiner notes this is not supportive of a first and second multiparticulate carrier with these amounts. The specification did not clearly envisage which ranges of weight percent were applicable to the invention.	
Applicant argues that Hirsh fails to teach that the T3 and T4 thyroid hormones are bound to an ion exchange resin under conditions that prevent polymorphism in the crystalline structure of the T3 and T4 hormones. 
	In response, this argument is not found persuasive because Hirsh discloses that the hormones are bound to the ion exchange resin. The instant specification does not disclose under what “conditions” but does disclose the drug bound to the ion exchange resin that prevents the polymorphism (paras 0010 and 0045 or the instant spec). Since the same ion-exchange resin is taught it is believed that polymorphism would be prevented. This is further supported by Pilgaonkar et al. which states that ion exchange resins are used in pharmaceutical applicants and serve purpose such as eliminating polymorphism. 

CONCLUSION
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615